Citation Nr: 0526254	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  02-19 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to August 
1960.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Huntington, West Virginia 
(RO).

The Board originally remanded the veteran's appeal on 
December 30, 2003, to obtain a VA medical opinion.  As this 
development has been accomplished, the appeal is now returned 
to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's service medical records show immaturity and 
passive aggressiveness soon after entrance into service.

2.  The veteran was discharged from service by reason of 
unsuitability for military service.

3.  The veteran has a current diagnosis of mood disorder, 
secondary to his general medical condition, to include status 
post cerebrovascular accident.

4.  The weight of the medical evidence of record does not 
show that the veteran's current psychiatric disorder is 
related to service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §1131, 5103A, 5107 
(West 2002);  38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in April 2001 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  He was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.  The duty to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran did not indicate that any relevant private medical 
records exist, or should be obtained.  There is no indication 
that other Federal department or agency records exist that 
should be requested.  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  The veteran was notified of the need for a VA 
examination, and one was accorded him in April 2005.  The 
veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and supplemental statement of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Therefore, the 
duty to notify of inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Review of the veteran's service medical records shows that 
there were no notations of any reported psychiatric symptoms 
or disorders for the duration of service.  The veteran was 
honorably discharged from service on the grounds that he was 
unsuitable for military service.  The interview prior to 
discharge referenced his initial psychiatric evaluation, 
three weeks into service, which found immaturity, poor school 
record, and somatic complaints, as well as the veteran 
reporting feelings of tension and nervousness and apparent 
lack of motivation.  The discharge interview found the 
veteran's motivation and performance in training to be poor.  
The examiner noted that the veteran's company commander 
reported that the veteran displayed nervousness, and was a 
"troublesome" recruit.  Mental status examination found the 
veteran to be a "very inadequate person," with marked 
nervousness and anxiety.  The examiner recommended that the 
veteran be discharged from service by reason of 
"unsuitability," as his condition existed prior to service 
and was not aggravated by service.  

Subsequent to service discharge, the medical treatment 
records show the veteran had a cerebrovascular accident 
(stroke) in 1997.  In December 2000, the veteran was 
diagnosed with a mood disorder, secondary to his stroke.  A 
January 2001 treatment record noted that the veteran's mood 
was euthymic and his affect was broad.  The veteran 
experienced no suicidal or homicidal ideations, and displayed 
no evidence of psychosis.  The diagnosis was mood disorder 
due to general medical condition.  An August 2001 treatment 
record revealed that the veteran experienced a panic attack, 
but that it was successfully resolved.  Also in August 2001, 
the veteran reported having suicidal ideations, but stated 
that he would not act on them as it was against his religion.  

In September and October 2001, a mood disorder secondary to a 
stroke was diagnosed.  In February 2002, the veteran reported 
that he had been depressed since the stroke occurred.  A 
diagnosis of mood disorder, secondary to his stroke, was 
given at that time, and again in October 2002.  In May 2003, 
a VA physician stated that some of the veteran's symptoms of 
depression and anxiety "could" be related to his time in 
active military service; however, the examiner did not have 
access to the veteran's service medical records and stated 
that having the veteran's service medical records would 
assist in that psychiatric diagnosis.  

In June 2003, a video Board hearing was conducted.  The 
veteran stated that his time in basic training had been full 
of traumatic experiences, including being yelled at, thrown 
into a swimming pool, forced to clean toilets, and woken in 
the middle of the night.  He stated that at one point he was 
hospitalized for one week for a fever, but he cannot remember 
the details.  However, when he was released from that 
hospital, he was transferred to the Recruit Evaluation Unit, 
where he underwent psychiatric evaluations.  Subsequent to 
service, he saw a psychiatrist in 1961 for his nervous 
condition, who recommended that the veteran seek vocational 
counseling.  The veteran reported that he entered barber 
school at that time, and enjoyed a career in barbering until 
his stroke in 1995.  

In February 2005, a mental health treatment record stated 
that the veteran continued to take anti-depressants, which 
kept his mood pleasant.  He no longer had suicidal ideations.  
His mood was euthymic and his affect was pleasant.  No 
delusions or gross psychosis was noted.  Although he was 
diagnosed with a mood disorder, secondary to the stroke, this 
condition was now stable, with no neurovegetative symptoms of 
depression.  The veteran's global assessment functioning 
(GAF) score was stated as 68.  

An April 2005 VA mental disorders examination noted the 
veteran's life history prior to the service.  It also 
reiterated the veteran's employment history subsequent to 
service, which included a career as a barber from 1962 until 
1997, at which point he was forced to retire due to the 
residuals of his stroke.  The examiner noted that the veteran 
had not been hospitalized for mental health reasons since 
separation from active military service; however, in 1961 he 
saw a psychiatrist who recommended that the veteran attend 
barber college.  The examiner also noted that the onset of 
mental health issues first became a focus of treatment after 
the stroke, and that the veteran was first diagnosed with 
depression at that time.  He noted that the veteran was on 
100 percent Social Security disability due to the stroke.  He 
found that the veteran had an active social life with his 
wife, but had no contact with his sons from his former 
marriage due to the bitterness of that divorce.  

Mental status examination resulted in a diagnosis of mood 
disorder, due to a general medical condition, with a GAF 
score of 65.  The examiner found that the veteran had 
difficulty adjusting to the military and responded to that 
difficulty with passive aggressiveness.  He noted that 
symptoms of anxiety disorder, which were claimed as a result 
of the trauma of basic training, did not appear until after 
the stroke in 1997, and stated that "if [these symptoms] 
existed between 1960 and 1997 they were never a focus of 
treatment."  Further, the examiner found that the veteran's 
experiences in basic training were common to all recruits, 
and as common experiences, they did not rise to the level of 
being acute stressors.  The examiner found evidence of 
depression since the veteran's stroke in 1997, and stated 
that 

the subsequent disability, forced 
medical retirement, and social 
adjustment [are] substantial stressors 
and sufficient to produce the observed 
chronic but mild depression.  I did not 
find any substantial evidence of an 
anxiety disorder that could possibly be 
linked to his basic training 
experiences . . . there is no adequate 
justification for linking the veteran's 
current psychological status to his 
experiences in basic training.  It is 
not likely that his current diagnosis 
is related to his military experience.

The examiner concluded that there was no evidence of anxiety 
disorder in the record, that inservice psychiatric evaluation 
suggested a personality disorder to include immaturity and 
passive aggressiveness, and that his life subsequent to 
service was inconsistent with that of someone who was 
experiencing a "measurable anxiety disorder."

Correspondence from the veteran's wife in June 2005 stated 
that she had known the veteran for 22 years, and that it was 
her belief that all of his nervous conditions began in the 
service.  Further, she pointed out what she felt were 
inaccuracies with the Statement of the Case, and stated that 
the veteran was not treated for his psychiatric condition for 
a long period of time subsequent to service because he was 
not aware that the VA could provide such assistance.

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 101(16), 1131 (West 2002); 38 C.F.R. 
§ 3.303.

In this case, the veteran asserts that his psychiatric 
condition resulted from his time in active military service.  
Specifically, he has stated that during his two months of 
service in 1960, he was verbally harassed by his superior 
officers, and had other traumatic experiences, which caused 
him to develop a nervous condition that he has sustained to 
the present day.

The weight of the medical evidence of record does not show 
that the veteran's current psychiatric disorder was incurred 
during his two months in active military service.  Although 
there was a notation on the veteran's discharge examination 
noting that the veteran had displayed immaturity upon 
entrance into service, there was no treatment for any kind of 
psychiatric symptoms or disorder during service.  The veteran 
was discharged for general unsuitability for the military, as 
the examiner in August 1960 found that the veteran had 
nervousness and anxiety that existed prior to service and was 
not aggravated by service.  Additionally, no evidence of 
treatment for any psychiatric condition exists in the medical 
evidence of record until December 2000, subsequent to 
veteran's stroke.  

Finally, although the veteran submitted a May 2003 medical 
opinion from a VA physician who stated that the veteran's 
symptoms of depression and anxiety "could" be related to 
his time in military service, that opinion was based on the 
veteran's reported history of his disability, and not upon a 
review of objective medical evidence such as the veteran's 
service medical records or other documents in his claims 
file.  The VA examiner clearly stated that having the service 
medical records for review would have been helpful in 
clarifying a diagnosis.  The United States Court of Veterans 
Appeals has held that medical professionals are not competent 
to transform a lay history, unenhanced by medical comment, 
into competent medical evidence based on their status as 
medical professionals.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  The VA physician's 2003 opinion is based entirely on 
the veteran's reported history, and not on the objective 
medical evidence of record.  

In comparison, the April 2005 VA examiner's opinion was based 
on review of the veteran's claims file, to include his 
service medical records, and postservice VA medical treatment 
records.  Because it is based more soundly on objective 
evidence, and provides more articulated bases for its 
conclusion, the Board finds that it is more probative as to 
the issue of the relationship between the veteran's current 
psychiatric disorder and his time in active military service.  
The Board affords more weight to the opinions of physicians 
who have reviewed a claimant's service medical records and 
postservice medical records, and have provided the more 
definitive opinions of record.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (It is the responsibility of the 
[Board] to assess the credibility and weight to be given the 
evidence); see also Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992).

Accordingly, service connection for a psychiatric disorder is 
not warranted.  In reaching this decision, the Board 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


